El Juez Asociado Se. Audrey,
emitió la opinión del tribunal.
Luis Betancourt acudió a la Corte de Distrito de San Juan, Sección Primera, alegando que la Junta de Subastas del Municipio de Río G-rande, compuesta por Ramón M. Figueroa, Luis Pimentel y Eugenio Andrade, lo rechazaban sin razón alguna como licitador en las subastas de carnes fres-cas y le pidió que librara un auto de mandamus para que lo admitieran en las subastas. Pué librado un auto condicional de mandamus en el que se señaló día para que los deman-dados comparecieran a exponer las razones que tuvieran para no cumplir lo que se les ordenaba y en ese día, después de haber presentado sus pruebas ambas partes, los deman-dados presentaron moción allanándose a lo solicitado por el demandante y pidiendo que se les relevara del pago de las costas. Después, la corte dictó sentencia decretando el *245auto perentorio de mandamus e imponiendo las costas a la parte demandada. Por la condena de costas es qne la parte demandada lia establecido este recurso de apelación.
En vista del allanamiento de. la demandada la única cues-tión qne consideró la corte inferior en su opinión fue la rela-tiva a las costas y las impuso a la demandada por estimar qne de las alegaciones y de la prueba practicada se desprende que con su conducta temeraria puso al demandante en el caso forzoso de acudir a este procedimiento para amparar sus derechos y porque tratándose de un procedimiento especial es imperativa su concesión a la parte victoriosa.
Es cierto como sostiene la apelante en el primer motivo de su recurso qne la concesión de costas en los procedimien-tos especiales no es imperativa para las cortes después de publicada la Ley No. 38 de doce de abril de 1917, según he-mos resuelto en el caso de Candal v. Vargas, 29 D. P. R. 648 y en otro qne en él se cita, pero la corte inferior se fundó también en la temeridad de la parte demandada para impo-nerle las costas.
No creemos que al estimar la corte inferior que hubo temeridad en la parte demandada cometiera error, como aleg’a la apelante, por el hecho de que en la demanda no se alegara que la demandada había sido requerida para que admitiera al demandante a tomar parte en la subasta. Tal requeri-miento no era necesario en un caso como el presente en el que el peticionario alega que había venido tomando parte en las subastas hasta que la demandada no se lo permitió no obstante las proposiciones presentadas por el peticiona-rio. Por otra parte la conducta de la demandada no cum-pliendo el mandato de la corte y dando lugar a que se pre-sentaran las pruebas de ambas partes para después allanarse a la petición demuestran una conducta temeraria, pues si por el resultado de los consejos de sus abogados hubiera cum-plido la orden de mandamus o por no haber subastas en aquel momento hubiera contestado qne estaba dispuesta a cum-*246plirla, hubiera ahorrado molestias a la corte y al peticio-nario y también a éste el tener que asistir a la vista y pre-sentar su prueba.
La sentencia en el particular de costas que ha sido ape-lada debe ser confirmada.

Confirmada la sentencia apelada.

jueces concurrentes: Sres. Presidente del Toro, y Aso-ciados Wolf y Hutchison.